                                                                                                    US D C S D N Y
                                                                                                    D OC U ME NT
   U NI T E D S T A T E S DI S T RI C T C O U R T                                                   E L E C T R O NI C A L L Y FI L E D
   S O U T H E R N DI S T RI C T O F N E W Y O R K                                                  D O C #:
                                                                                                    D A T E FI L E D: 1 0 / 2 1 / 2 0 1 9

    F RI T Z T. J A R V OI S,

                                                   Pl ai ntiff,
                                                                                                            1 8 -c v -3 9 9 7 -G H W
                                   -a g ai nst -
                                                                                                                   OR DER
    C A R O L E F E R R A R A, C F A M A N A G E M E N T;
     T H O M A S LI B R E T TI, S U P E RI N T E N D E N T,

                                                   D ef e n d a nts.


   G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:

              Pl ai ntiff fil e d t his a cti o n pro se, all e gi n g t h at D ef e n d a nts dis cri mi n at e d a g ai nst a n d fir e d hi m,

   i n vi ol ati o n of f e d er al la w. O n O ct o b er 1 5, 2 0 1 9, Pl ai ntiff fil e d a n oti c e of a p p e al fr o m t h e

   j u d g m e nt. D kt. N o. 3 9. Lat er t h e s a m e d a y, Plai ntiff fil e d a l ett er wit h t h e C o urt, st ati n g t h at h e h a d

   n ot r e c ei v e d t h e C o urt’s o pi ni o n dis missi n g t h e a cti o n, a n d r e q u esti n g t h at t h e C o urt pr o vi d e hi m

   wit h t h e o p p ort u nit y t o fil e a n a m e n d e d c o m pl ai nt. D kt. N o. 4 0. T h e C o urt iss u e d a n i n di c ati v e

   or d er c o n cl u di n g t h at it di d n ot h a v e j uris di cti o n t o c o nsi d er Pl ai ntiff’s r e q u est. D kt N o. 4 1. I n its

   in di c ati ve or d er, t h e C o urt c o nstr u e d Pl ai ntiff’s r e q u est as a m oti o n f or r e c o nsi d er ati o n of t h e

   C o urt ’s A u g ust 1 9, 2 0 1 9 M e m or a n d u m O pi ni o n a n d Or d er . D kt N o. 3 5 . H o w e ver, th e C o urt h er e

   r e c o nsi d ers t h at r uli n g b e c a us e it c o nstr u es Pl ai ntiff’s r e q u est as a r e q u est f or r eli ef fr o m j u d g m e nt

   u n d er F e d er al R ul e of Ci vil Pr o c e d ur e 6 0( b) a n d n o w h ol ds t h at it d o es h a v e j uris di cti o n t o g r a nt

   Pl ai ntiff l e a v e t o fil e a n a m e n d e d c o m pl ai nt.

                                                                  DI S C U S SI O N

           B e c a us e Pl ai ntiff h as fil e d a n oti c e of a p p eal, t h e C o urt m ust first a d dr ess w h et h er it h as

j uris di cti o n t o r ul e o n Pl ai ntiff’s m oti o n. N or m all y, “[t] h e fili n g of a n oti c e of a p p e al is a n e ve nt of

j uris di cti o n al si g nifi c a n c e— it c o nf ers j uris di cti o n o n t h e c o urt of a p p e als a n d di vests t h e distri ct c o urt

of its c o ntr ol o ver t h os e as p e cts of t h e c as e i n v ol ve d i n t h e a p p e al. ” Griggs v. Provi d e nt Co ns u mer Disco u nt
Co. , 4 5 9 U. S. 5 6, 5 8 ( 1 9 8 2). H o w e ver, u n d er t h e Fe d er al R ul es of A p p ell at e Pr o c e d ur e if a p art y ( 1) fil es

a m oti o n u n d er Fe d er al R ul e of Ci vil Pr o c e d ur e 6 0( b) wit hi n 2 8 d a ys aft er j u d g m e nt is e nt er e d, see Fe d.

R. A p p. P. 4(a)( 4)( A)( v i), a n d ( 2) fil es a n oti c e of a p p e al b ef or e t h e distri ct c o urt dis p os es of t h at

m oti o n, t h e n t h e n oti c e of a p p e al d o es n ot b e c o m e “ eff e cti ve ” u ntil aft er t h e distri ct c o urt r ul es o n t h e

m oti o n, see Fe d. R. A p p. P. 4( a)( 4)( B)(i). T h at is t h e c as e e ve n if t h e m oti o n is fil e d t h e sa m e d a y as t h e

n oti c e of a p p e al, see S a n k ar a v. City of Ne w Yor k , 7 4 5 F. A p p’ x 4 2 6, 4 2 7 ( 2 d Cir. 2 0 1 8) ( h ol di n g t h at

C o urt of A p p e als l a c k e d j uris di cti o n w h er e p art y si m ult a n e o usl y fil e d n oti c e of a p p e al wit h l ett er t h at

c o ul d b e c o nstr u e d as a m oti o n f or r e c o nsi d er ati o n u n d er R ul e 6 0( b), Fe d. R. Ci v. P.), or if it is fil e d after

t h e n oti c e of a p p e al, see a d vis or y c o m mitt e e n ot e t o 1 9 9 3 a m e n d m e nt ( “ A n oti c e fil e d b ef or e t h e fili n g

of o n e of t h e s p e cifi e d m oti o ns … is, i n eff e ct, s us p e n d e d u ntil t h e m oti o n is dis p os e d of, w h er e u p o n,

t h e pr e vi o usl y fil e d n oti c e eff e cti vel y pl a c es j uris di cti o n i n t h e c o urt of a p p e als. ”).

           Pl ai ntiff fil e d his m oti o n f or r e c o nsi d er ati o n wit hi n 2 8 d a ys of e ntr y of j u d g m e nt a n d fil e d his

n oti c e of a p p e al b ef o r e t h e C o urt dis p os e d of t h at m oti o n. T h e C o urt t h er ef or e h as j uris di cti o n t o

a d dr ess t h e m oti o n.

           U n d er R ul e 6 0( b), Fe d. R. Ci v. P., a p art y ma y s e e k r eli ef fr o m a distri ct c o urt’s or d er or

j u d g m e nt f or t h e f oll o wi n g r e as o ns:

           ( 1) mist a k e, i n a d vert e n c e, s ur pris e, or e xc us a bl e n e gl e ct; ( 2) n e wl y dis c o ver e d e vi d e n c e
           t h at, wit h r e as o n a bl e dili g e n c e, c o ul d n ot h a ve b e e n dis c o ver e d i n ti m e t o m o ve f or a
           n e w tri al u n d er R ul e 5 9( b); ( 3) fr a u d ( w h et h er pr e vi o usl y c all e d i ntri nsi c or e xtri nsi c),
           misr e pr es e nt ati o n, or ot h er mis c o n d u ct of a n o p p osi n g p art y; ( 4) t h e j u d g m e nt is v oi d;
           ( 5) t h e j u d g m e nt h as b e e n satisfi e d, r el e as e d, or dis c h ar g e d; it is b as e d o n a n earli er
           j u d g m e nt t h at h as b e e n r e vers e d or va c at e d; or a p pl yi n g it pr os p e cti vel y is n o l o n g er
           e q uit a bl e; or ( 6 ) a n y ot h er r e as o n j ustif yi n g r eli ef.

           Pl ai ntiff di d n ot r e c ei ve c o pi es of t h e C o urt’s M e m or a n d u m O pi ni o n a n d Or d er, D kt N o. 3 5,

u ntil aft er t h e c as e was cl os e d. I n li g ht of Pl ai ntiff’s pro se st at us, t h e C o urt gr a nts Pl ai ntiff’s m oti o n f or

r eli ef fr o m j ud g m e nt , va cat es its pri or or d er of dis missal a n d ci vil j u d g m e nt, D kt N o. 3 7, a n d dir e cts

t h e Cl er k of C o urt t o r e o p e n t his a cti o n. Pl ai ntiff m ust fil e his a m e n d e d c o m pl ai nt w it hi n t hirt y d a ys

fr o m t h e d at e of t his or d er.
                                                             C O N C L U SI O N

            T h e Cl er k of C o urt is dir e ct e d t o: ( 1) r e o p e n t his a cti o n a n d v a c at e t h e C o urt’s or d er of

j u d g m e nt, D kt N o. 3 7; (2 ) m ail a c o p y of t his or d er t o Pl ai ntiff b y first cl ass a n d c ertifi e d m ail ; a n d

(3 ) d o c k et t his as a “ writt e n o pi ni o n ” wit hi n t h e m e a ni n g of Se cti o n 2 0 5( a)( 5) of t h e E -G o v er n m e nt

A ct of 2 0 0 2.

              T h e C o urt c ertifi es u n d er 2 8 U. S. C. § 1 9 1 5( a)( 3) t h at a n y a p p e al fr o m t his or d er w o ul d

   n ot b e t a k e n i n g o o d f ait h, a n d t h er ef or e i n f or m a p a u p eris st at us is d e ni e d f or t h e p ur p os e of a n

   a p p e al. Cf. C o p p e d g e v. U nit e d St at es , 3 6 9 U. S. 4 3 8, 4 4 4-4 5 ( 1 9 6 2) ( h o l di n g t h at a n a p p ell a nt

   d e m o nstr at es g o o d f ait h w h e n h e s e e ks r e vi e w of a n o nfri v ol o us iss u e).



S O O R D E R E D.

D at e d:     O ct o b er 2 1 , 2 0 1 9
              N e w Y or k , N e w Y or k

                                                                                   G R E G O R Y H. W O O D S
                                                                                  U nit e d St at es Distri ct J u d g e
